Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“an insulator material on a surface above the first source/drain region in the first horizontal opening; depositing a first conductor material on a surface of the insulator material in the first horizontal opening to form a horizontally oriented digit line contact to the first source/drain region, wherein the first conductor, insulator material, and first source/drain region comprise a metal insulator semiconductor (MIS) interface; depositing a second conductor material on the first conductor material to form a digit line in the first horizontal opening” as recited in claim 1,
“conformally depositing a first conductive material on a gate dielectric material in first alternating ones of the plurality of first vertical openings; removing portions of the first conductive material in first alternating ones of the plurality of first vertical openings to form a plurality of separate, vertical access lines along the sidewalls of the elongated vertical, pillar columns; conformally depositing a first conductor material on an insulator material in second alternating ones of the plurality of first vertical openings; removing portions of the first conductor material and the insulator material in second alternating ones of the plurality of first vertical openings to form a plurality of separate, vertical metal insulator semiconductor (MIS) interfaces to channel regions; forming a second vertical opening extending predominantly in the first horizontal direction through the vertical stack to expose vertical sidewalls in the vertical stack; selectively etching the second dielectric material to form a first horizontal opening; gas phase doping a dopant in a top surface of the low doped semiconductor material to form the first source/drain region; and depositing a second conductor material above the first source/drain region to form a digit line in the first horizontal opening” as recited in claim 13, and
“horizontally oriented storage nodes electrically coupled to the second source/drain regions of the horizontally oriented access devices; horizontally oriented digit lines electrically coupled to the first source/drain regions of the horizontally oriented access devices; horizontally formed metal insulator semiconductor (MIS) interfaces between the first source/drain regions and the digit lines; and a vertical body contact formed in direct, electrical contact with a body region of one or more of the horizontally oriented access devices and separated from the first source/drain region and the horizontally oriented digit lines by a dielectric” as recited in claim 24.

Lee (Patent No. US 11,257,821 B1) teaches an array of vertically stacked memory cells (fig. 1) having horizontally oriented access devices (230) and vertically oriented access lines (203), horizontally oriented storage nodes (capacitors 227) electrically coupled to second source/drain regions of the horizontally oriented access devices (fig. 2: 227 coupled to source/drain 223 of access device 230), horizontally oriented digit lines (207) electrically coupled to first source/drain regions of the horizontally oriented access devices (fig. 2: 277 coupled to source/drain 221 of access device 230), metal semiconductor interfaces between the first source/drain regions and the digit lines (fig. 2: metal 207 interfaces with semiconductor 221), and a vertical body contact (295) formed in direct, electrical contact with a body region of one or more of the horizontally oriented access devices (col. 6 lines 48-50: The body contact 295 may be connected to a body (as shown by 336 in FIG. 3) e.g., body region, of the laterally oriented access devices 230) and separated from the first source/drain region and the horizontally oriented digit lines by a dielectric (col. 14 lines 4-67 & fig. 4K: 495, equivalent to 295 of fig. 2, separated from first source/drain region 477, equivalent to 221 of fig. 2, and horizontally oriented digit line 475, equivalent to 207 of fig. 2, by dielectric 474).  However, Lee does not teach metal insulator semiconductor (MIS) interfaces between the first source/drain regions and the digit lines, as recited in claim 24.
Choi et al. (PG Pub. No. US 2006/0046378 A1) teaches an MIS interface with a storage node (¶ 0004), but does not teach the storage node interfaces with a horizontally oriented digit line of an array of vertically stacked memory cells, as required by claim 24.

Accordingly, claim 24 is directed to an allowable product.  
Claims 1 and 13 are directed to processes of making or using the allowable product of claim 24, and are allowed for the same reasons.  In particular, claim 1 recites the method for forming a horizontally oriented digit line contact to the first source/drain region, wherein the first conductor, insulator material, and first source/drain region comprise a metal insulator semiconductor (MIS) interface, and claim 13 recites forming a plurality of separate, vertical metal insulator semiconductor (MIS) interfaces to channel regions of horizontally oriented access devices.

Claims 2-12, 14-23 and 25-27 are allowed for implicitly including the allowable subject matter of parent claims 1, 13 and 24.

The Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894